J-S60006-19


NONPRECEDENTIAL DECISION SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.D., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.C. AND G.W.                   :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1157 MDA 2019

                  Appeal from the Order Dated June 21, 2019
    In the Court of Common Pleas of York County Juvenile Division at No(s):
                           CP-67-DP-0000314-2018


BEFORE:      SHOGAN, J., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 28, 2020

        Appellants, J.C. and G.W., appeal from the June 21, 2019 order of the

York County Court of Common Pleas finding that the dependent male child,

J.D. (“Child”), born in March of 2018, was the victim of “child abuse” and that

Appellants were the perpetrators of the abuse under the Child Protective

Services Law (“CPSL”).1 Upon careful review, we affirm.

        J.C. is the maternal grandmother of Child, G.W. is her paramour, and

they reside together. N.T., 5/24/19, at 6.2 The record reveals that Child,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   23 Pa.C.S. §§ 6301–6386.

2  Child’s mother is S.D. (“Mother”). N.T., 5/24/19, at 19. Child’s biological
father is K.L. (“Father”). Child’s legal father is T.D. (“legal father”). Mother
and legal father cohabited during the relevant period in this case, and Child
resided with them. Mother, Father, and legal father are not parties to this
appeal. Id. at 3.
J-S60006-19



then four months old, was in the custody of Appellants in their home from

Saturday, July 28, 2018, at 7:30 p.m., when Mother dropped him off, until

Monday, July 30, 2018, at approximately 11:30 a.m., when Mother retrieved

him and drove him to York Hospital Emergency Room. N.T., 5/14/19, at 1718;

N.T., 5/24/19, at 7, 8, 21–22; N.T., 6/13/19, at 10. York Hospital transferred

Child on that same date to Hershey Medical Center, where he was designated

“a near fatality” due to serious head injuries. N.T., 5/14/19, at 18, 20.

      The juvenile court placed Child in the emergency custody of York County

Office of Children, Youth & Families (“CYF”) on October 5, 2018, following the

expiration of a safety plan for Child.      On October 25, 2018, the court

adjudicated Child dependent.      During the dependency hearing, the court

deferred presiding over CYF’s request for a finding of abuse and the identity

of the perpetrators of that abuse because both CYF and law enforcement were

still investigating the matter.

      On February 20, 2019, CYF filed a Motion to Schedule          Hearing on

[CYF’s] Request for a Finding of Abuse. Motion, 2/20/19. CYF alleged that on

October 29, 2018, it learned that the criminal investigation “was being closed

with no charges being filed due to the inability to date the injuries [sustained

by Child], and to identify a specific perpetrator.” Id. at ¶ 22. CYF alleged

that on November 5, 2018, it submitted an indicated finding of physical abuse

of Child, with an unnamed perpetrator of that abuse, to the Childline and

Abuse Registry.    Id. at ¶ 23.    CYF alleged that it subsequently received

additional medical records regarding Child’s injuries. Id. at ¶ 24. As a result,

                                       2
J-S60006-19



CYF requested that the court hold an evidentiary hearing to determine whether

Child is a victim of “child abuse” as defined in the CPSL and the identity of the

perpetrator.

       A hearing occurred across four days, on May 14, 2019, May 20, 2019,

May 24, 2019, and June 13, 2019. On the first day of the hearing, the parties

entered into a written stipulation regarding the authenticity and admissibility

of CYF’s Exhibit 17, which included, in part, medical records and sixty-one

color photographs of Child taken at York Hospital.       Based on the medical

records, the parties stipulated that Child suffered the following injuries:

       a.   Multiple bruises on [his] chest, lower back, right ear,
       suprapubic area;

       b.     Left forehead swelling and bruise;

       c.    Nondisplaced fracture of left parietal bone with large
       overlying scalp soft tissue hematoma;[3]

       d.    Acute   subdural        hemorrhages[4]   in    left   frontal,
       temporoparietal,     right     high   parietal    convexity     and
       interhemispheric fissure; [5]




____________________________________________


3   Gloria Lee, M.D., who examined Child when he arrived at the Hershey
Medical Center, described this injury as “a fracture on the left side of his head
called the parietal bone, and the swelling over the fracture. . . .” N.T.,
5/14/19, at 28.

4 Dr. Lee described “acute subdural hemorrhage” as “fresh bleeding
between the brain and the skull.” N.T., 5/14/19, at 27.

5 Dr. Lee described “interhemispheric fissure” as “bleeding between the two
halves of the brain.” N.T., 5/14/19, at 27.



                                               3
J-S60006-19


        e.      Nineteen (19) healing rib fractures;

        f.      Elevated LFT’s and lipase,[6] and liver laceration.

Stipulation, 5/14/19, at 2. Moreover, the parties stipulated that these injuries

constituted “child abuse” pursuant to Section 6303(b.1)7 and “serious bodily

injury” pursuant to Section 6303(a).8 Id. at 3.


____________________________________________


6 As best we can discern, elevated LFTs and lipase are “liver function tests”
that Dr. Lee described as “elevated, which suggested to us that there may
be a liver injury. So we then ordered a CAT scan of [Child’s] abdomen, and
this confirmed a liver laceration.” N.T., 5/14/19, at 29.

7   Section 6303 of the CPSL defines “child abuse” as follows, in relevant part.

        § 6303. Definitions.
                                          * * *

        (b.1) Child abuse.— The term “child abuse” shall mean
        intentionally, knowingly or recklessly doing any of the following:

             (1) Causing bodily injury to a child through any recent act or
             failure to act.

                                          * * *

             (8) Engaging in any of the following recent acts:

                                          * * *

                (iv) Forcefully slapping or otherwise striking a child
                under one year of age.

23 Pa.C.S. § 6303(b.1)(1), (8).

8  Section 6303 defines “serious bodily injury” as “bodily injury which creates
a substantial risk of death or which causes serious permanent disfigurement
or protracted loss of impairment of function of any bodily member or organ.”
23 Pa.C.S. § 6303(a). Section 6303 defines “bodily injury” as “[i]mpairment
of physical condition or substantial pain.” Id.

                                               4
J-S60006-19


       During the hearings, CYF presented the testimony of its caseworker,

Denise McCann, and Hershey Medical Center physician and medical expert in

general pediatrics and child abuse pediatrics, Gloria Lee, M.D., via telephone.

N.T., 5/20/19, at 4–79 and N.T., 5/14/19, at 15–67, respectively. Appellants

testified on their own behalf. N.T., 5/24/19, at 4–65; N.T., 6/13/19, at 4–

101.

       At the conclusion of the testimonial and documentary evidence on June

13, 2019, the court set forth its findings of facts and conclusions of law on the

record in open court. N.T., 6/13/19, at 114–124. The order was transcribed

and entered on the docket on June 21, 2019.          Specifically, the trial court

found:

       [T]he testimony clearly established that [J.C.] and [G.W.] were
       the joint caregivers of the minor child from 7:30 p.m. Saturday,
       July 28th, 2018, through approximately 11:00 or so Monday
       morning, July 30, 2018. The testimony established that the child
       was in no one’s care or under no one’s responsibility but for [J.C.]
       and [G.W.].

                                          * * *

             [The c]ourt believes that the evidence here today
       establishes a prima facie evidence case against [J.C.] and [G.W.].
       That the two of them were the shared custodians and caregivers
       for [Child] between the evening of [July][9] 28th and late morning
       on July 30th, 2018. That they were responsible for the child’s well-
       being, welfare, and safety, and that the head injuries, based on
       the testimony of Dr. Lee, an expert acknowledged by all parties
____________________________________________


9  In open court and in the transcribed order, the juvenile court mistakenly
stated “January” instead of “July.” N.T., 6/13/19, at 123; Order, 6/21/19, at
12.



                                               5
J-S60006-19


       before the [c]ourt, occurred during that time period when they
       were the sole joint caregivers of the minor child. Thus, the [c]ourt
       finds that as it relates to [Child]’s head injury,[10] he is a victim of
       child abuse and [J.C.] and [G.W.] are the perpetrators of that
       abuse.

Order, 6/21/19, at 8–9, 12.

       Appellants timely filed a notice of appeal and a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

On August 2, 2019, the court referenced its June 21, 2019 order in lieu of

filing a Rule 1925(a) opinion.

       On appeal, Appellants present one issue for our review:

       I.    Did the trial court err when it made a finding of abuse
       against Appellants where there was insufficient evidence to prove
       abuse or an omission to act where the Appellants discovered the
       injury and arranged for [Child] to get medical attention?

Appellants’ Brief at 4.

       We review this appeal for an abuse of discretion. In the Interest of

L.Z., 111 A.3d 1164, 1174 (Pa. 2015). The standard of review in dependency

cases “requires an appellate court to accept the findings of fact and credibility



____________________________________________


10 With respect to Child’s other injuries, the court found the evidence did not
sufficiently narrow the timeframe of when they occurred. Order, 6/21/19, at
6. Dr. Lee’s testimony supports the court’s finding insofar as she stated that
Child’s injuries did not occur at the same time. N.T., 5/14/19, at 38. She
explained that Child’s diagnostic testing revealed “callous formations” in his
rib fractures, which is part of the healing process and normally occurs ten to
fourteen days after fracture. Id. at 34–35, 39. In addition, Dr. Lee testified
that, although vomiting could be a symptom of a laceration in the liver, “[i]t’s
hard to say” when that symptom would manifest after the injury has occurred.
Id. at 38.

                                               6
J-S60006-19


determinations of the trial court if they are supported by the record, but does

not require the appellate court to accept the lower court’s inferences or

conclusions of law.” Id. (citation omitted).

      The identity of the perpetrator of child abuse “need only be established

through prima facie evidence in certain situations. . . .” Interest of L.Z., 111

at 1174. Prima facie evidence is “[s]uch evidence as, in the judgment of the

law, is sufficient to establish a given fact, or the group or chain of facts

constituting the party’s claim or defense, and which if not rebutted or

contradicted, will remain sufficient.” Id. at 1185 (citing Black’s Law Dictionary

825 (6th ed. abridged 1991)).

      Section 6381(d) of the CPSL provides:

      § 6381. Evidence in court proceedings.

                                     * * *

      (d) Prima facie evidence of abuse.—Evidence that a child has
      suffered child abuse of such a nature as would ordinarily not be
      sustained or exist except by reason of the acts or omissions of the
      parent or other person responsible for the welfare of the child shall
      be prima facie evidence of child abuse by the parent or other
      person responsible for the welfare of the child.

                                     * * *

23 Pa.C.S. § 6381(d). The L.Z. Court held:

      [E]vidence that a child suffered injury that would not ordinarily be
      sustained but for the acts or omissions of the parent or responsible
      person is sufficient to establish that the parent or responsible
      person perpetrated that abuse unless the parent or responsible
      person rebuts the presumption. The parent or responsible person
      may present evidence demonstrating that they did not inflict the
      abuse, potentially by testifying that they gave responsibility for

                                        7
J-S60006-19


       the child to another person about whom they had no reason to
       fear or perhaps that the injuries were accidental rather than
       abusive. The evaluation of the validity of the presumption would
       then rest with the trial court evaluating the credibility of the prima
       facie evidence presented by the CYS agency and the rebuttal of
       the parent or responsible person.

Interest of L.Z., 111 A.3d at 1185 (footnote omitted).                 The Court

emphasized, “[W]hen a child is in the care of multiple parents or other persons

responsible for care, those individuals are accountable for the care and

protection of the child whether they actually inflicted the injury or failed in

their duty to protect the child.” Id.

       In this case, Appellants assert that they successfully rebutted the

presumption that they were the perpetrators of the abuse.             Specifically,

Appellants assert:

       The trial court heavily relied on the testimony of Dr. Lee when it
       made its finding of abuse regarding the head injury of the [Child].
       While Dr. Lee’s written documentation opined that the head injury
       to the [Child] occurred within a timeframe of seventy-two (72)
       hours prior to the [Child]’s CT scan,[11] the trial court primarily
       focused on her testimony that the injury would have been
       “immediately symptomatic” and apparent to a caregiver.

              In this case, Dr. Lee specified that “immediately
       symptomatic” meant that the [Child] would have been fussy,
       vomiting, lethargic, and otherwise not acting like himself. Dr. Lee
       clarified that the vomiting and other noted symptoms were
       examples of how [C]hild’s behavior would have been different.
       Testimony from Appellants clearly established that [Child] was
       fussy and not eating as he normally had when he arrived at
       Appellants’ home at 7:30 p.m., on Saturday, July 28, 2018.
____________________________________________


11CT scan is a “Computed Tomography” scan, also known as a CAT scan. Dr.
Lee testified that the CT scan of Child’s head was performed at York Hospital
on July 30, 2018. N.T., 5/14/19, at 27.

                                               8
J-S60006-19


       Evidence also established that [Child] continued to be fussy
       throughout his time in Appellants’ care. However, Appellants
       reasonably attributed this fussiness in [Child] to a recent change
       in his diet to solid foods. Dr. Lee’s opinion never took this factor
       into consideration, whether the “immediate symptoms” would be
       of a different or more severe nature than those exhibited as a
       result of a recent change in a child’s diet.

Appellant’s Brief at 10–11.

       Appellants testified that they babysat Child in their home overnight

every Wednesday into Thursday and every Saturday into Sunday.                 N.T.,

5/24/19, at 78, 31–32; N.T., 6/13/19, at 89. Appellant J.C. testified that Child

“had been fussy through the month of July. He had just started eating cereal

and fruit. He was gassy. He was constipated, but other than that, he was

perfectly fine.” N.T., 6/13/19, at 8.

       J.C. testified that on the evening of Saturday, July 28, 2018, Child “had

been very fussy . . . he appeared to be very uncomfortable.” N.T., 6/13/19,

at 12. She noted that she “assumed that [it] was due to his diet, the change

in his diet.”12 Id. at 13. J.C. maintained that Child’s head appeared perfectly

normal on Saturday, July 28, 2018. Id. at 53–54. J.C. testified that Child’s

“fussiness” continued on Sunday, July 29, 2018. Id. at 15. She stated that

on July 28 and 29, 2018, “he spit up like a regular baby, nothing that caused

me any sort of alarm,” but he did not vomit. Id. at 16.




____________________________________________


12 There is no evidence in the record that any of Child’s “fussiness,” as
described by Appellants, was due to a change in his diet.

                                               9
J-S60006-19


      Although Child was “fussy,” J.C. explained, “I don’t believe he woke up

in the middle of the night” on Saturday, July 28, 2018. N.T., 6/13/19, at 15.

She explained, by that time, Child had been sleeping for six hours in the

middle of the night when at her house. Id. at 14–15.

      J.C. indicated that on Sunday, July 29, 2018, she and G.W. “were in the

house all day” except when she went out alone at 2:00 p.m. to visit her friend

and to pick up pizza. N.T., 6/13/19, at 15, 59–61. J.C. stated she had a habit

of visiting her friend every time she ordered pizza because her friend lived

next door to the pizza establishment. Id. at 60–61. J.C. testified that on the

afternoon of July 29, 2018, she was gone for “an hour or two.” Id. at 60.

      J.C. stated that after she returned home and ate the pizza, she took

Child upstairs with her while she folded laundry, and “he proceeded to take a

fairly long nap” on her bed, which was at approximately 5:00 p.m. on Sunday,

July 29, 2018. N.T., 6/13/19, at 15–16. While Child was napping, Appellant

G.W. came into the bedroom and pointed to a mark on Child’s head. Id. at

17. J.C. did not describe which side of Child’s head bore the mark, but she

noted the mark was “swollen outward,” which made it look like Child’s head

“wasn’t rounded on the one side . . . .” Id. at 17–18. J.C. continued, “It

wasn’t huge. It wasn’t alarming.” Id. at 17. J.C. stated she did not notice

any discoloration or bruising, but she and G.W. did think it was “strange.” Id.

at 19. In addition, when she touched the swelling on Child’s head, it did not

cause Child to “exhibit any sort of pain response.” Id. at 18.


                                      10
J-S60006-19


      J.C. maintained that Child awoke from his late nap on Sunday, July 29,

2018, between 7:30 p.m. and 8:00 p.m. N.T., 6/13/19, at 20. She went to

bed early that night because she had to awaken at 3:00 a.m. on Monday, July

30, 2018, to go to work. Id. at 20, 62. Therefore, J.C. testified that Appellant

G.W. was alone with Child on Sunday night until Child fell asleep. Id. at 62.

      Appellant J.C. testified that on Monday, July 30, 2018, Child “woke up

when I woke up [at 3:00 a.m.], which was unusual . . . . Now, occasionally

he would wake up with my alarm, but not all the time.” N.T., 6/13/19, at 20.

She stated, “When he did wake up with my alarm, he seemed particularly

fussy, and at that point it looked as if the swelling that we saw on his head

had gotten much larger.” Id. at 20–21. Appellant J.C. described the size of

the swollen area on that early morning as “between a dime and a quarter

maybe . . ., and it was swelling outward.” Id. at 21. She testified that Child

still did not have a pain response when she “moved [her] hand over [the

swelling].” Id. Thereafter, J.C. made a bottle for Child, which she gave to

G.W. to feed Child, and she left for work at approximately 4:30 a.m. Id. at

21–22.

      Similarly, G.W. testified that Child had been “fussy,” and “[t]hat was the

reason I was bottle feeding him. Normally, he would have gotten the bottle

and solid food. He was just acting a little off, so we didn’t want to stress him

anymore.” N.T., 5/24/19, at 43.




                                       11
J-S60006-19


      G.W. testified that on Sunday, July 29, 2018, Child “had fallen asleep in

an awkward position for approximately two hours.”          N.T., 5/24/19, at 11.

G.W. clarified, Child “had just his head on its side.” Id. When Child awoke at

5:00 or 6:00 p.m., Appellant G.W. noticed a swollen mark above Child’s left

ear. Id. at 15. He stated, “I thought it was maybe a bug bite or something.

We have cats. I wasn’t sure if maybe we had a flea or something in the house,

something along those lines.” Id.

      G.W. testified that Child went to sleep at 10:00 p.m. or 11:00 p.m. on

Sunday, July 29, 2018, and Child awoke at 12:30 a.m. N.T., 5/24/19, at 15.

He stated that Child “was fussy that night,” and he, not J.C., tended to Child.

Id. at 15–16. G.W. stated that he was up with Child “a couple of times” in

the early hours of Monday morning. Id. at 16. G.W. testified that when Child

awoke at 3:00 a.m., “we tried giving him a bottle. [H]e really didn’t want

that, but he ended up falling back to sleep.” Id. at 17.

      G.W. noted that Child awoke for the day on Monday, July 30, 2018, at

approximately 8:00 a.m., at which time he had diarrhea. N.T., 5/24/19, at

17, 41. G.W. testified, “And just in the morning I noticed he had diarrhea.

So I assumed that was why he was fussy that night [Sunday night into Monday

morning].” Id. at 41. G.W. also noticed that the swelling remained on Child’s

head, but he had no pain reaction to it. Id. at 17.

      G.W. testified that at approximately 10:30 a.m. on Monday, July 30,

2018, Child did react when G.W. inadvertently brushed his hand against the


                                      12
J-S60006-19


swelling. N.T., 5/24/19, at 18, 20. G.W. described the response as “[Child]

didn’t scream. His eyes opened up real wide, and his limbs kind of shot out.”

Id. at 18. G.W. then became alarmed, and approximately twenty minutes

later, after placing a bag of frozen peas on Child’s head, G.W. telephoned J.C.

at work and asked, “[S]hould I call an ambulance, [or] take him to the doctor,

and [J.C.] said she would call [Mother] and see what she would want to do

with him.” Id. at 19. Appellant G.W. testified that J.C. contacted him a few

minutes later and told him that Mother “was on her way.” Id. at 20.

      With respect to Child’s head injury, the juvenile court explained, as

follows:

      Dr. Lee gave extensive testimony that supplemented and fine-
      tuned her written documentation regarding the injuries and the
      likely time frame.

            While her written documentation had indicated that the
      head injury which caused the brain bleeding, brain bruising, and
      the fractured skull could have occurred perhaps up to 72 hours,
      her verbal testimony greatly narrowed that time frame in that she
      stated that the head injury would have been immediately
      noticeable to any caregiver and cause said caregiver to seek
      medical care urgently, and I’m paraphrasing, not directly quoting.

             Dr. Lee’s testimony went on to say that the child would have
      been “immediately symptomatic” within a few hours maximum,
      that the scalp swelling would have been very noticeable. She went
      on to say that as a result of the head injury, there would have
      been clearly and persistently symptomatic signs that would have
      been seen by [J.C.] and [G.W.] at the time of the child being
      dropped off Saturday night at 7:30 if the injury had occurred prior
      to the mother . . . dropping the child off to [Appellants’] residence.

            [Dr. Lee] was, in the [c]ourt’s opinion, crystal clear that
      given the severity of the head injuries to [C]hild, that [C]hild could
      not have gone for almost 40 hours before exhibiting the alarming

                                        13
J-S60006-19


       symptoms that [Appellants] state were not evident until mid-
       morning on Monday, July 30th.

Order, 6/21/19, at 6–8.

       Indeed, Dr. Lee testified on direct examination as follows:

       [W]e know that the brain bleeding and the skull fracture were
       clearly acute, meaning it would have happened no more . . . than
       three days [earlier]. So it could be less than two, three days
       before the CAT scan of the head imaging were taken.

       Again, . . . we’re not able to distinguish whether it happened one
       to two days or two to three days, just that it could have been up
       to two to three days [before the CAT scan was performed]. . . .

N.T., 5/14/19, at 35–36. Dr. Lee continued:

       Q. [By CYS counsel]: And you said specifically that as it pertains
       to the brain bleeding and the skull fracture; am I correct?

       A. Correct.    In addition, the head injury would have been
       immediately symptomatic and it would have been observable by
       the caregivers. So for example, [Child] would have been fussy,
       he would have not been himself, he . . . could have had vomiting,
       lethargy, and this would have prompted the caregiver to seek
       medical attention for [Child].[13]

Id. at 36. On cross-examination by J.C.’s counsel, Dr. Lee testified:

       Q. This child was approximately four months old. And based on
       your experience dealing with these cases and these young
       children, are you able to see a significantly recognizable form of
       lethargy in a child that young?

       A. Yes.

                                          * * *



____________________________________________


13Dr. Lee testified that Child’s head injury could involve some or all of the
symptoms she described. N.T., 5/14/19, at 65–66.

                                               14
J-S60006-19


      A.    [A]ny caregiver would notice also. They wouldn’t be eating
      as well, they’ll be more fussy, and the scalp swelling was very
      noticeable.

Id. at 56–57.

      Significantly, Dr. Lee stated, “[A]fter the head injury, it wouldn’t have

taken long, maybe a few hours max, in which [Child] would have presented

with vomiting, fussiness, decreased energy. So he wouldn’t have gone a few

days with being lethargic without the caregiver knowing.” N.T., 5/14/19, at

56. On inquiry by the juvenile court, Dr. Lee clarified:

      Q. [By the court]: As to the head injury, . . . and that the
      symptoms . . . you state would have been showing within hours,
      so if [J.C.], either first noticed injuries Monday morning sometime,
      it’s your testimony based on the severity of the head injury that
      the injury would have been within hours of Monday morning,
      certainly not more than 36 hours earlier; is that correct?

      A. Correct. It would have been hours or less.

Id. at 66.

      Finally, it is important to note Dr. Lee’s testimony on cross-examination

by Mother’s counsel, as follows:

      Q. [By Mother’s counsel]: And did [Mother] offer any explanation
      to you as to what happened? Did she have any knowledge of what
      had happened?

      A. So it started off by her saying she went to pick [Child] up from
      [J.C.]’s house that morning, and she noticed that [Child] had a
      bruise on his left forehead and some bruises on his chest and his
      abdomen, and she reported to me that [Child] was in the care of
      [J.C.] and . . . [G.W.], from Saturday, 7:00 p.m. until 11:30 a.m.
      that morning . . . .

           She explained that [Child] usually stays at [J.C.’s] house
      every Saturday as well as some Wednesday evenings, and when

                                       15
J-S60006-19


      she saw these bruises, she asked [J.C.] how [Child] got the
      swelling and the bruise on his forehead. And at this time, [J.C.]
      had denied any knowledge of what happened and stated that she
      also first noticed it that morning. . . .

N.T., 5/14/19, at 48–49. In addition, Dr. Lee testified Mother told Dr. Lee

that upon Mother’s arrival at the home of J.C. and G.W., Mother found Child

to be “extremely tired, lethargic and not himself.” Id. at 37. Dr. Lee also

stated that Mother reported “there was one vomiting episode [by Child] when

she got to York Hospital.” Id.

      Based on the foregoing testimonial evidence, we discern no abuse of

discretion by the juvenile court in finding Appellants perpetrators of “child

abuse” pursuant to the CPSL for Child’s near fatal head injuries that occurred

while in Appellants’ sole care and custody from Saturday, July 28, 2018, at

7:30 p.m., until Monday, July 30, 2018, at 11:30 a.m. Specifically, Dr. Lee

explained that Child would have presented with noticeable symptoms “within

a few hours max[imum]” of sustaining the injuries. N.T., 5/14/19, at 56.

      Appellants testified that they noticed the swelling on Child’s head while

he took a lengthy nap in an unusual position in the early evening of Sunday,

July 29, 2018. Appellants maintained that Child slept poorly on Sunday night

into Monday morning. J.C. testified that by 3:00 a.m. on Monday, July 30,

2018, Child was “particularly fussy,” and his swelling was “much larger.” N.T.,

6/13/19, at 20–21. G.W. noted that by 10:30 a.m. on July 30, 2018, Child

exhibited pain when G.W. inadvertently touched the swelled area.          N.T.,

5/24/19, at 18, 20.

                                      16
J-S60006-19


      Based on this evidence, we reject Appellants’ contention that Child never

exhibited symptoms more severe than fussiness due to a change in diet.

Indeed, Appellants testified that Child, by the early evening of Sunday, July

29, 2018, when he had been in their sole care for nearly twenty-four hours,

had swelling above his left ear, which worsened by 3:00 a.m. on Monday, July

30, 2018, along with other symptoms of a disrupted sleep pattern, diarrhea,

increased fussiness, and refused to take his bottle.    By 10:30 a.m., Child

exhibited pain when the swelling on his head was touched. Based on Dr. Lee’s

testimony, the juvenile court did not abuse its discretion in finding that

“[C]hild could not have gone for almost 40 hours before exhibiting the

alarming symptoms that [Appellants] state were not evident until mid-

morning on Monday, July 30th.” Order, 6/21/19, at 8.

      Contrary to Appellants’ contention, the record evidence demonstrates

that Child, when four months old, suffered head injuries that “would ordinarily

not be sustained or exist except by reason of the acts or omissions of”

Appellants who were responsible for Child’s welfare from July 28, 2018, at

7:30 p.m., until July 30, 2018, at approximately 11:30 a.m. See 23 Pa.C.S.

§ 6381(d). As such, prima facie evidence exists of child abuse by Appellants.

To the extent that Appellants attempted to rebut the presumption that they

are the perpetrators of the “child abuse” in this case, the record supports the

court’s conclusion that they failed to do so. Accordingly, we affirm the order.

      Order affirmed.


                                      17
J-S60006-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/28/2020




                          18